Citation Nr: 1235133	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  06-06 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for residuals of a positive tuberculosis test.

4.  Entitlement to service connection for Gulf War Syndrome, including as secondary to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to September 1995, with prior unverified inactive service.  He had service in the Southwest Asia Theater of Operations from February 13 to May 24, 1991.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claims of entitlement to service connection for hypertension, an eye disorder, a right knee disorder, residuals of positive tuberculosis (TB) test, and Gulf War Syndrome, including as secondary to an undiagnosed illness. 

The Board, however, since has granted the claim for service connection for hypertension in a July 2011 decision.  The Board remanded the remaining claims, those still at issue, for further development and consideration, and they are again before the Board.


FINDING OF FACT

The Veteran does not have any of the disorders claimed and has not at any point since filing these claims.


CONCLUSION OF LAW

He does not have these claimed disorders due to disease or injury incurred in or aggravated by his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, which is:  (1) necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

These notice requirements apply to all elements of a service-connection claim:  (1) Veteran status, (2) existence of a disability, (3) relationship between the disability and military service, (4) disability rating, and (5) effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) - which, in this case, is the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


VCAA notice errors, even when they occur, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only establishing error, but, above and beyond that, also showing how it is unduly prejudicial, meaning outcome determinative of his claim so not merely harmless.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  See also 38 C.F.R. § 20.1102.

Here, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in May 2005 informed him of all three elements required by 38 C.F.R. § 3.159(b).  And in light of the denial of his underlying claims for service connection, no "downstream" disability rating or effective date can be assigned.  Thus, even not receiving notice concerning these downstream elements of his claim, per Dingess, ultimately amounts at most to nonprejudicial, i.e., harmless error.

VA also has a duty to assist him in obtaining evidence to substantiate his claims.  This duty includes assisting him in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the RO has obtained his available service treatment records (STRs) and VA treatment records.  No private treatment records have been identified as potentially relevant to his claims.

Regarding his STRs, a number of them have been deemed unavailable.  The RO initially issued an October 2005 memorandum making a Formal Finding of the Unavailability of these records.  While two volumes of STRs were later obtained and associated with the claims file for consideration, the RO issued another memorandum in May 2010 making a Formal Finding of the Unavailability of STRs from the United States hospital in Wurtzberg, Germany.  More recently, in January 2011, the RO issued another memorandum making a Formal Finding of the Unavailability of STRs from the United States Army Hospital in Presidio, California.  Clearly, then, not all of the records concerning the Veteran's service are available.

In this circumstance, where there are lost or missing records concerning a Veteran's service, the Court has held that VA has a heightened duty to consider the applicability of the benefit of the doubt rule [under 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102], to assist the claimant in developing the claim, and to explain the reasons and bases for its decision.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records had been lost or destroyed while in Government control that would have required VA to disprove the claimant's allegation of injury or disease in service because bad faith or negligent destruction of the documents had not been shown).  Moreover, the case law does not lower the legal standard for proving a claim for service connection; that is, there is no reverse presumption requiring the granting of the claim; instead, this merely increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the claim.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

So missing records concerning a Veteran's military service, while indeed unfortunate, do not, alone, obviate the need to still have medical nexus evidence supporting the claim by suggesting a correlation between the condition claimed and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  But even more fundamental than this is first establishing he has the condition claimed, else, there is no current disability to relate or attribute to his military service and, therefore, no possibility of a valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  And the mere fact that there are missing STRs has absolutely no bearing whatsoever on this requirement of the Veteran establishing he has the condition alleged.  So the STRs, even if available, would not be probative of this threshold preliminary issue.  Their importance, then, is greatly diminished when, as here, this is the reason the claims must be denied.

To assist him in developing his claims, and notably to determine whether he has the conditions claimed (including residuals of diseases, injuries or events in service), VA compensation examinations were scheduled for April 2011.  However, internal records appear to indicate those examinations were cancelled due to being scheduled in the incorrect jurisdiction, so new examinations were scheduled.  Additional internal records, however, appear to indicate those examinations were cancelled, as well, due to the Veteran's failure to appear for them.  It remains unclear the precise order of events as to the scheduling and cancellation of those examinations.  In any event, the Board's July 2011 remand resultantly directed the Appeals Management Center (AMC) to provide the Veteran an additional opportunity to present for VA examinations.  They resultantly were rescheduled for August 2011, however, again cancelled on account of his failure to appear for them.  VA's duty to assist him with his claims is not a one-way street.  If he wishes help in developing his claims, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

So even accepting that the earlier cancellation of his examinations, at least on one instance, was not because of his failure to appear for the evaluations, rather, the mischeduling of them location wise, the fact remains that his examinations apparently since have been twice rescheduled, and he has failed to appear for them.  In its August 2012 SSOC, the AMC stated the Veteran had failed to appear for even the most recent examinations rescheduled for August 2011.  In a September 2012 statement, his representative waived the 30-day waiting period of review of any additional evidence by the RO/AMC, as the AOJ.  So neither the representative nor the Veteran has offered any good-cause explanation for his failure to report to the August 2011 VA examinations.  The Board, then, is left to decide these claims based on the existing evidence of record.  38 C.F.R. § 3.655.


As a result of his failure to appear for his August 2011 VA examinations, any information that may have been obtained during or as a result of those medical evaluations that possibly would have been beneficial to his claims does not exist.  This is particularly significant seeing as though the Board had remanded his claims to reschedule these VA examinations to determine whether he has the claimed disorders, as only then if confirmed that he does is there need to additionally address the etiology (cause) of these disorders, including especially in terms of whether they are related or attributable to his military service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The duty to assist him with his claims therefore has been satisfied to the extent possible.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006).  It is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate his claims.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).

Additionally, the Board finds there has been compliance with its July 2011 remand directives.  A remand by the Board (or Court) confers on the Veteran a right to compliance with the remand orders, and the Board itself commits error as a matter of law in failing to ensure this compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court, however, also has recognized in certain situations that only "substantial", not "exact", "strict" or "total", compliance with the terms of the Board's remand is required.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand.)  Here, the record indicates the AMC sought updated VA treatment records and, in response, received one treatment record and a negative reply as concerning others.  See 38 C.F.R. § 3.159(c)(2) and (e)(1).  And as already discussed, the AMC also attempted to provide the Veteran VA compensation examinations in August 2011, however, he failed to appear.  Thus, the Board finds that the AMC complied with the mandates of its remand.

II.  Service Connection

The Veteran alleges he has all of the disorders claimed and that they are attributable to his military service, so service-connected disabilities.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of:  (1) a current disability; (2) an in-service incurrence or aggravation of a relevant disease or injury; and (3) a link between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 


Service connection also is warranted for a Persian Gulf War Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1)(i), as amended effective December 29, 2011.

The records concerning the Veteran's service, including his military personnel records, confirm he served in the Southwest Asia Theater of Operations during the first Persian Gulf War.  Thus, for purposes of entitlement to compensation under 38 C.F.R. § 3.317(d), his status as a "Persian Gulf [War] Veteran" is confirmed.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic 
multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. 1117(d) warrants a presumption of service connection.  An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.  A 'medically unexplained chronic multi symptom illness' means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  

Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C). 

Under VA law and regulations, a valid claim of service connection does not exist absent evidence of a current disability.  See Brammer, 3 Vet. App. 223, at 225 (holding that Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  And this is the reason these claims at issue ultimately fail since the Veteran has not proven the most essential element of these claims, that is, establish he has these claimed disabilities.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  See also Chelte v. Brown, 10 Vet. App. 268 (1997) (a current disability means a disability shown by competent evidence to exist). 

VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997).  The Court has further clarified that this current disability requirement for a service-connection claim is satisfied if the claimant has the disability at the time the claim is filed or during the pendency of the claim, even if it resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, at 1316; Jandreau, 492 F.3d 1372, at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Here, service connection must be denied because there is no competent and credible evidence the Veteran has these claimed disabilities.

With respect to his claimed eye disorder, during his January 1975 military enlistment examination, he reported a history of eye problems.  Nevertheless, clinical assessment at that time was unremarkable for any vision loss or other eye abnormalities.  Accordingly, it is presumed he did not have any pre-existing disability.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011) (noting that a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions).  Subsequent STRs dated in July 1995 reflect treatment for blurry vision, not remedied with eye glasses.  Additionally, during his pre-separation examination, he complained of progressively worsening vision; however, no abnormalities were found on objective clinical evaluation.

His post-service VA treatment records also do not contain any specific diagnoses of eye disorders.  Still, it is significant that, when filing his May 2005 claim, he reported that he had had an eye condition since 1989, so dating back several years to his military service.  He also complained of chronic eye problems during his May 2009 VA general medical examination.  So in its July 2011 remand, the Board directed the AMC to schedule a VA compensation examination to determine the nature and etiology of any eye disorder found present.  The Veteran, however, as mentioned, did not appear for his August 2011 VA examination.

With respect to his claimed right knee disorder, his STRs show that in March 1994 he sustained a right knee medial collateral ligament (MCL) sprain and afterwards underwent extensive treatment, including an April 1995 arthroscopy shortly before his separation from service.

His post-service VA treatment records, however, do not contain a specific diagnosis of a right knee disorder.  While he complained of moderate right knee discomfort during his VA examination in May 2009, physical examination, including an X-ray, was unremarkable for any right knee disorder.  Mere pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  However, in light of his right knee injury in service and complaints since, in its July 2011 remand the Board directed the AMC to schedule a VA compensation examination to determine the nature and etiology of any right knee disorder found present.  But he did not appear for his August 2011 VA examination.

With respect to the claimed residuals of a positive TB test, his STRs reveal that he tested positive for TB on one occasion during his service, in August 1988.

His post-service VA treatment records, however, do not contain any specific diagnoses of residuals of the positive TB test.  Still, the Board considered those positive TB test results from service and, in its July 2011 remand, directed the AMC to schedule a VA compensation examination to determine whether there are any current residuals (sequelae).  But just as in the case of his other claims, he did not appear for his August 2011 VA examination.

Lastly, with respect to his claimed Gulf War Syndrome, including as secondary to an undiagnosed illness, his service and post-service treatment records reflect that, both during and after his period of active duty, he has complained of various symptoms, including tremors, nervous trouble, excessive worry, chronic fatigue, and poor memory, which have not been attributed to a known etiology.  During his May 2009 VA examination, he reported that since 1991 he had noticed trouble with memory and chronic fatigue.  But he was not found to meet the diagnostic criteria for Gulf War Syndrome or chronic fatigue syndrome.  Since, however, that VA examination did not include a review of his pertinent service and post-service treatment records, since they had not yet been associated with his claims file, the Board remanded this claim in July 2011.  Considering his documented Persian Gulf War service and his reports of medically unexplained symptoms persisting for more than six months, in its July 2011 remand the Board directed the AMC to schedule a VA compensation examination, with full review of the claims file, to determine whether his symptoms may be considered manifestations of an undiagnosed illness or a chronic multi-symptom illness, such as chronic fatigue syndrome.  He did not appear for his August 2011 VA examination, however.

Thus, the existing medical evidence of record does not establish he has any of these alleged disabilities, including at any point since the filing of these claims.  McClain, 21 Vet. App. 319, at 321.  Merely having a relevant disease, injury or event in service is insufficient to sustain a claim, as there also has to be chronic (meaning permanent) residual disability, at least as of the time of the filing of the claim.  Here, though, there is not.  While he is a dentist, and thus has some measure of medical expertise, the Veteran does not have or claim to have any specialized knowledge in the particular fields of medicine concerning his specific disorders at issue.  An opinion may be reduced in probative value, even where the statement comes from someone with medical training, if the medical issue requires special knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997).  As, again, he did not appear for his August 2011 VA examinations, there is no medical evidence confirming he has these claimed disabilities.  His claims therefore must be denied as the preponderance of the evidence is unfavorable, not supportive of the claims or even relatively equally balanced for and against them.  Gilbert, 1 Vet. App. 53-56; see also 38 C.F.R. § 3.102. 


ORDER

The claims for service connection for an eye disorder, right knee disorder, residuals of positive TB test, and Gulf War Syndrome, including as secondary to an undiagnosed illness, are denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


